Title: From Benjamin Franklin to Jane Mecom, 7 November 1763
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
Philada. Nov. 7. 1763
We stopt one Day at Mrs. Green’s, and We got to Newport the Saturday Evening after we left you, staid there till Tuesday Afternoon, got to Dr. Babcock’s on Wednesday, staid there till Friday then went to New London, where we staid among our Friends till Tuesday, then set out for Newhaven, where we arriv’d on Thursday Morning, set out from thence on Friday Afternoon, and got to New York on Monday following, and after staying one Day there, one at Woodbridge with Mr. Parker, and one at Burlington with Billy who met us 20 Miles on the Road, we got safe home on Saturday Night the 5th. Instant, having had a most pleasant Journey without the least ill Accident, and found all well: Thanks to God.
Sally joins in Love to all Friends, and will write if she is not too much interrupted by visiting Friends. I am Your affectionate Brother
B Franklin
